Citation Nr: 0308008	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  02-07 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether a March 1980 rating decision which denied service 
connection for a psychiatric disability was based on clear 
and unmistakable error (CUE).  

2.  Entitlement to an effective date earlier than January 6, 
2000, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from February 1972 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In December 2002, the appellant provided testimony at 
the RO during a video conference with the undersigned who was 
in Washington, D.C.  A transcript of that video conference is 
of record.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  The appellant's initial claim seeking service connection 
for a psychiatric disability was denied by an unappealed 
rating action dated in March 1980.  

3.  A plausible basis existed for the March 1980 rating 
action.  

4.  Entitlement to service connection for PTSD was granted 
based upon new and material evidence received in connection 
with a reopened claim filed on January 6, 2000.  



CONCLUSIONS OF LAW

1.  CUE is not shown in the March 1980 rating decision which 
denied service connection for a psychiatric disability.  
38 C.F.R. § 3.105(a) (2002).  

2.  Entitlement to an effective date earlier than January 6, 
2000, for the grant of service connection for PTSD is not 
established.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The U. S. Court of Appeals for Veterans Claims (hereinafter 
the Court) has commented that CUE motions are not 
conventional appeals and are fundamentally different from any 
other kind of action in the VA adjudication process in that 
the alleged error must be based upon the evidentiary record 
as it existed at the time of the challenged decision.  
Accordingly, the Court has held that the duty to notify and 
the duty to assist provisions of the VCAA are not applicable 
to CUE motions.  Livesay v. Principi, 15 Vet. App. 165, 178-
79 (2001).  

With respect to the earlier effective date issue, the 
essential facts in this case have been fully developed and 
are not in dispute.  The VCAA has no effect upon an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  Manning v. 
Principi, 16 Vet. App. 534 (2002).  

II.  Analysis

CUE Claim:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation providing for disability compensation benefits.  
38 C.F.R. § 3.303(c) (2002).  

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a).  

CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  The Court has pointed out that CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  Moreover, merely to aver that there is CUE in a 
case is not sufficient to raise the issue.  Fugo, 6 Vet. App. 
at 43.  A claim of CUE must be specific as to when and how 
the error occurred; mere disagreement with how the facts were 
weighed and evaluated, "can never rise to the stringent 
definition of CUE."  Fugo, 6 Vet. App. at 44.  Furthermore, 
CUE claims are limited to a review of the evidence of record 
at the time of the challenged rating action.  Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001).  

In the present case, the appellant's initial claim seeking 
service connection for a psychiatric disability was denied by 
rating action dated in March 1980.  The appellant was 
informed of this adverse determination and of his appellate 
rights by letter dated March 21, 1980, and he did not 
initiate an appeal to the Board from this rating action 
within the prescribed time limit.  Accordingly, in the 
absence of CUE, the March 1980 rating action is now 
administratively final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  

The evidence of record in March 1980 indicated that the 
appellant had been administratively discharged from active 
service as unsuitable after a prolonged psychiatric 
evaluation at the Charleston Naval Hospital from October to 
December 1973.  The admission diagnosis was of an acute 
anxiety reaction (the service medical records reflect several 
prior acute episodes of anxiety or depression, as well), but 
after extensive evaluation and discussion, the hospital's 
neuropsychiatric staff concluded that the appellant was 
suffering from an emotionally unstable personality which was 
of such severity as to render him unsuitable for further 
military duty.  It was specifically reported at this time 
that there was no evidence of a neurosis or psychosis, and 
that the appellant's personality disorder had pre-existed his 
military service and was not aggravated therein.  In December 
1973, a military Medical Board concurred in this diagnosis, 
reaffirmed that the personality disorder was neither incurred 
nor aggravated in service, and recommended that the appellant 
be discharged from service.  This was accomplished shortly 
afterward.  

Also of record in March 1980 was the report of a VA 
psychiatric examination of the appellant in February 1980 in 
which diagnoses of an anxiety neurosis with depressive 
features and a passive-dependent personality were set forth.  
The examiner noted that the appellant had experienced 
feelings of anxiety and depression going back to his 
childhood, and it was reported that the appellant said that 
he had been "uptight" in service, but not as much as prior 
to service.  Nothing in this medical report related the 
anxiety neurosis found in February 1980 to service.  

The evidentiary record in March 1980 presented a very 
plausible basis for denying service connection for a 
psychiatric disability.  The facts, as they were known at 
that time, fully justified the denial of the initial claim 
seeking service connection for a psychiatric disability under 
the controlling law and regulations in effect at that time.  
Extensive psychiatric evaluation in service had disclosed 
only a personality disorder at that time, and the anxiety 
neurosis diagnosed years later was not shown to have been 
present in service or related in any way to service.  
Accordingly, the Board concludes that the unappealed March 
1980 rating action denying service connection for a 
psychiatric disability was noted based on CUE and is 
administratively final.  

Earlier Effective Date Claim:

In general, the effective date of an award of compensation 
benefits will be the date of receipt of the claim, or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of compensation benefits based 
upon new and material evidence received after a prior final 
denial will be the date of receipt of the new claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  

The effective date of an award of compensation benefits based 
upon a reopened claim will be the date of receipt of the 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r).  

In the present case, it is not disputed that entitlement to 
service connection for PTSD was granted based upon new and 
material evidence received in connection with a reopened 
claim filed on January 6, 2000.  Under these circumstances, 
as a matter of law, an effective date earlier than January 6, 
2000, is not warranted.  In cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  


ORDER

As to both issues, the appeal is denied.  




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

